                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CR-071-MOC-DCK

 UNITED STATES OF AMERICA,                                )
                                                          )
                Plaintiff,                                )
                                                          )
    v.                                                    )   ORDER
                                                          )
 JALON CARLOS TORRES,                                     )
                                                          )
                Defendant.                                )
                                                          )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by Amiel J. Rossabi, concerning Brian Pakett, on

March 26, 2021. Brian Pakett seeks to appear as counsel pro hac vice for Defendant. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. Brian Pakett is

hereby admitted pro hac vice to represent Defendant.


                                 Signed: March 26, 2021




      Case 3:21-cr-00071-MOC-DCK Document 10 Filed 03/26/21 Page 1 of 1
